Citation Nr: 0511022	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  05-05 133	)	DATE
	)
	)


THE ISSUE

Whether an April 10, 1978, Board decision that denied service 
connection for a left eye disorder contains clear and 
unmistakable error (CUE).

(The matter of entitlement to an effective date earlier than 
February 4, 1993, for the grant of service connection for a 
left eye disability, is addressed in a separate decision also 
issued by the Board today.)


REPRESENTATION

Moving party represented by:  John E. Howell, Attorney at Law


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from May 1952 to May 1954.

In November 2000, there were changes in the law concerning 
the VA's duty to notify a claimant as to evidence needed to 
substantiate a claim, and concerning the VA's duty to assist 
a claimant in developing evidence.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002) (Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. § 3.159 (2004).  However, these provisions are not 
applicable to CUE claims.  See Livesay v. Principi, 15 Vet. 
App. 165 (2001) (holding VCAA does not apply to Board CUE 
motions); see also, Baldwin v. Principi, 15 Vet. App. 302 
(2001) (holding VCAA does not apply to RO CUE claims, and 
does not require remand of RO CUE claims).


FINDINGS OF FACT

Although the veteran seeks a benefit that would require a 
finding of CUE in an April 10, 1978, Board decision denying 
service connection for a left eye disorder, neither he nor 
his representative has set forth clearly and specifically an 
alleged error of fact or law in the Board decision, the 
legal or factual basis for such allegations, and the reason 
that the result would have been manifestly different but for 
the alleged error. 


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
Board decision based on clear and unmistakable error have 
not been met, the motion must be dismissed without prejudice 
to refiling.  38 C.F.R. § 20.1404(b) (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As reflected in correspondence received from the veteran's 
representative in April 2003, the veteran seeks an effective 
date of October 31, 1966, for service connection for a left 
eye disability.  This is contended to be the date of the 
veteran's initial claim for service connection for a left 
eye disability.  The current effective date for service 
connection for a left eye disability is February 4, 1993.

The Board issued a decision in April 10, 1978, denying 
service connection for a left eye disorder.  This decision 
is final.  See 38 U.S.C.A. § 7104.  Further, this decision 
subsumes all prior RO decisions on the matter, for the 
reason that an AOJ determination that is "affirmed" by the 
Board is subsumed by the appellate decision.  See Donovan v. 
West, 158 F.3d 1377 (Fed. Cir. 1998); Dittrich v. West, 163 
F.3d 1349 (Fed. Cir. 1998); see also Brown v. West, 203 F.3d 
1378, 1381 (Fed. Cir. 2000) (where BVA decision subsumes 
unappealed RO determination "the veteran may not challenge 
the original RO determination as containing [CUE].") (citing 
Dittrich).  Thus, establishment of an effective date earlier 
than April 10, 1978, the date that the Board decision 
denying service connection for a left eye disorder was 
issued, is not possible without revision of the April 10, 
1978, Board decision.  

Obviously, then, establishment of an effective date of 
October 31, 1966, for service connection for a left eye 
disability, is not possible without revision of the Board's 
April 10, 1978, Board decision denying service connection 
for a left eye disorder.  Accordingly, by a Board letter 
dated in February 5, 2005, the veteran and his attorney were 
provided 30 days to file a relevant response on the issue of 
Board CUE, including, if desired, the option to review the 
claims file prior to filing a further response.  Neither the 
veteran nor his representative has provided a response.

If a party wishes to have a motion for Board CUE considered 
on the merits, he or she must set forth clearly and 
specifically the alleged error of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and the reason that the result would have been manifestly 
different but for the alleged error.  38 C.F.R. § 20.1404(b) 
(2004).  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy these requirements.  Motions that fail to satisfy 
these requirements shall be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2004).

Neither the veteran nor his representative has set forth 
clearly and specifically an alleged error of fact or law in 
the April 10, 1978, Board decision, the legal or factual 
basis for such allegations, and the reason that the result 
would have been manifestly different but for the alleged 
error.  38 C.F.R. § 20.1404(b) (2004).  Accordingly, 
dismissal without prejudice to refiling is warranted with 
respect to the matter of whether the Board's April 10, 1978, 
decision denying service connection for a left eye disorder 
contains CUE.  Id.


ORDER

The matter of whether the Board's April 10, 1978, decision 
denying service connection for a left eye disorder contains 
CUE is dismissed without prejudice to refiling. 
	


                       
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(a) (2004) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2004).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.


